The opinion of the court was delivered by
Scott, J.
— Appellant ordered certain machinery of respondent to be shipped from St. Louis, Missouri. The respondent was a foreign corporation, and had taken no steps to comply with the law relating to foreign corporations doing business in this state. Appellant wrote to respondent countermanding said order, but the letter was not received until after the goods were shipped. This action was brought by respondent to collect the purchase price *648for said machinery, and judgment was rendered in its favor.
Appellant contends that the contract was void by reason of the facts stated, and, if otherwise, that he had a right to rescind the same on the ground that the contract was still an executory one.
We have heretofore held, in Dearborn Foundry Co. v. Augustine, 6 Wash. 67 (31 Pac. 327), that such contracts are not void, and the last point is not well taken, for the sale was consummated by delivery to the carrier. The countermand was ineffectual until received by respondent, and the mail was the agent of appellant. Benjamin, Sales (ed. 1888), §181; 5 Lawson, Rights & Rem., §2233.
Affirmed.
Dunbar, C. J., and Anders, Hott and Stiles, JJ., concur.